Citation Nr: 0303070	
Decision Date: 02/21/03    Archive Date: 03/05/03	

DOCKET NO.  02-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the original amount of $19,280.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1954.  

This matter is before the Board of Veterans Appeals (the 
Board) on appeal from an October 2000 decision by a Committee 
on Waivers and Compromises (Committee) at the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Committee denied the veteran's request for 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $19,280, finding that the veteran 
had acted in bad faith by failing to report income from wages 
received during 1996, 1997, 1998 and 1999 and that the 
veteran's bad faith constituted a legal bar to the granting 
of a waiver.  The veteran testified at a Travel Board hearing 
held before the undersigned Board member at the RO in June 
2002 in connection with the appeal.  


FINDINGS OF FACT

1.  The veteran was awarded improved pension in a 1994 at a 
rate which was based on his report that he had no income from 
any source.  

2.  At the time of the initial award and on various 
subsequent occasions, the veteran was notified in writing 
that he was obligated to report all changes of income and 
that failure to do so could result in creation of an 
overpayment subject to recovery.

3.  In 1997 the RO learned that the veteran had been in 
receipt of previously unreported income from earnings during 
1996; his pension award was adjusted to reflect this 
information.  

4.  The present overpayment was created in 1999 as a result 
of the veteran's failure to report income from employment 
earnings in 1996, 1997, 1998 and 1999.  

5.  The veteran's repeated denial of the receipt of income 
and his repeated failure to report all income from all 
sources promptly and accurately despite multiple notices of 
his reporting obligations represents a pattern of unfair and 
deceptive dealings with the VA for the purpose of obtaining 
more VA benefits than he knew he was properly entitled to.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits is precluded due to bad faith on the part of the 
veteran in connection with the creation of the indebtedness.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a waiver of recovery of an 
indebtedness to VA due to an overpayment of improved pension 
benefits paid to him during the period from February 1996 
through January 2000.  The overpayment was established after 
the RO determined that the veteran had received previously 
unreported income from wages beginning in 1996.  The RO then 
proceeded, on the assumption that the wages from various 
employers represented a source of recurring income, to amend 
the pension award retroactively from February 1, 1996.  The 
veteran claims that he needed the money to eat and maintains 
that he was unaware that the money in question represented 
countable income.  He denies bad faith in connection with 
this matter and claims that having to repay the debt would 
cause financial hardship.  

In the interest of clarity, the Board will initially 
determine whether this case is ready for appellate review.  
The factual background of the case will be set forth.  
The relevant law and regulations will then be briefly 
reviewed.  Finally, the Board will analyze the request for a 
waiver and render a decision.


Preliminary matter -- the VCAA  

As a preliminary matter, the Board notes that on November 9, 
2000, Congress enacted the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  The VCAA expands VA's duties to notify claimants and 
their representatives of information necessary to 
substantiate the claim for benefits and provide assistance in 
obtaining such evidence.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  With 
respect to this case, the United States Court of Appeals for 
Veterans Claims (the Court) has recently held that the VCAA 
is not applicable to waiver claims under 38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002).  Barger v. Principi, 16 Vet. App. 
132, 138 (2002) [the Court notes that the provisions of the 
VCAA do not apply to chapter 53of title 38, which contains 
38 U.S.C.A. § 5302 pertaining to waiver determinations].  

Although the VCAA is not applicable to this claim, the Board 
has reviewed the file and finds that the veteran has been 
provided with adequate notice of the applicable law and 
regulations and of the basis for the denial of his waiver 
claim, and that there is no indication that records pertinent 
to the appeal are missing.  In addition, he has been provided 
with ample opportunity to present evidence and argument in 
support of his claim, including presenting his own testimony 
to the undersigned at a hearing in June 2002.  The case is 
therefore ready for appellate review.  

Factual Background

The veteran filed a claim for a VA disability pension in 
August 1993.  In connection therewith, he filed a VA Form 21-
527, Income -- Net Worth and Employment Statement in which he 
reported that he had been unemployed since 1986, when he had 
last worked as a construction superintendent.  He indicated 
that he had been divorced since 1986 and had no assets or 
income.

The RO notified the veteran by letter in January 1994 that 
his claim for disability pension had been approved and that 
the rate of payment was based on his receipt of no countable 
income from any source.  The letter advised that the rate of 
VA pension was determined by subtracting the amount of his 
countable annual income from the maximum annual rate (which 
was set forth) and by dividing by 12.  He was advised that an 
adjustment of pension payments must be made whenever his 
income changed and that he was required to notify the RO 
immediately of any changes in the source or the amount of his 
income.  He was advised that failure to provide such notice 
could result in the creation of an overpayment which he would 
have to repay.

In September 1994, the veteran executed VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with No Children), in which he reported that during the 
period from September 1993 through August 1994 he had had no 
income from any source had no assets.  He checked the boxes 
indicating that he had not been employed during the past 
year, that he had received no wages and that his income had 
not changed during the past 12 months.  

A September 1995 VA letter contained a reminder that the 
veteran must provide immediate notice of any change in his 
income, including new income that he had not previously 
reported.  He was told to report the monthly rate and the 
date and amount of any retroactive payments received.

In 1997, on a date not documented in the record, the RO 
learned that the veteran had received previously unreported 
income from wages in the amount of $550 in 1992 from P. 
Security, Inc. (hereinafter PSI).  In response to an RO 
request for verification, PSI Security reported in April 1997 
that the veteran had worked as a part-time hourly employee in 
1996 and had a projected income of $468 during that year.  In 
April 1997 the veteran signed a form certifying that this 
income information was correct.  In a handwritten statement, 
he indicated that "this was before I received any money 1st 
of '94 (check) from V.A., I had to do something to eat."  
[emphasis added by the veteran]  The certification indicated 
that VA may use the information to determine the amount of 
benefits to which he was entitled during 1994 and advised 
that if the income had been reported to VA, the pension award 
for 1994 would have been reduced or terminated.

The veteran was notified by a July 1998 letter that his 
disability pension award had been amended to reflect 
countable income of $550 from February 1, 1994.  The letter 
advised that as of February 1, 1995, his award would again be 
based on no countable annual income.  The letter restated the 
information provided in the original notification letter to 
the effect that the veteran was obligated to provide 
immediate notice of any change of income.

In 1999, again on a date not shown in the record, the RO 
received notification that in 1966 the veteran had received 
additional unreported earned income in the form of wages and 
unearned income in the form of interest on a bank account.  
The earned income consisted of $56 from H. Company and 
subsidiaries, $466 from T.J., Inc., and $468 from PSI in 
1996.  Forms were sent to the named employers for 
verification.  The H. Company reported that the veteran had 
never started his employment after being hired and therefore 
did not receive any pay.  The M.D.J. reported that the 
veteran's salary for part-time employment had been $466.50 in 
1996 and $6,283.50 in 1997 and was projected to be $1,917 in 
1998.  PSI reported that many files had been lost as the 
result of a change in payroll companies and that there was no 
record of the veteran in the 1997 hard files and there were 
no 1996 files to research.  

In June 1999 the veteran signed a letter verifying the 
accuracy of the information reported to VA concerning his 
receipt of unreported income.  He denied knowledge of the $56 
reportedly paid by the H. Company.  He added the following 
comment: "I tried to get some extra money but I could not cut 
working."

The RO notified the veteran in October 1999 that on the basis 
of verification of his income his countable income for 1996, 
1997, 1998, and 1999 had been recomputed and that a reduction 
in his benefits had been proposed, resulting in an 
overpayment.  The letter further advised that notification 
had been received that he was in receipt of Social Security 
benefits.  He was asked to submit documentation of the 
effective date of the benefit.  In January 2000 the veteran 
was advised that additional income had been verified and that 
his pension had been recomputed accordingly.

The veteran submitted a request for waiver of recovery of the 
resulting overpayment in July 2000.  

The veteran testified at an October 2000 hearing at the RO 
that he did not realize that the benefit for which he applied 
was based solely on income.  He denied receiving any Income 
Verification Reports and did not recall giving information 
about additional income.  He testified that he was given 
benefits based on total disability but that he was told by 
the VA that if he did not keep trying to do something, he 
would be in a wheelchair.  That prompted him to go to work 
for the M.D.J.  He stated that he had not received income in 
1999 and received very little in 1998.  He stated that he had 
begun to receive Social Security benefits in 1993 or 1994.

As noted in the Introduction, the Committee denied the 
veteran's claim for a waiver of the pension overpayment 
indebtedness in October 2000 based on its finding of bad 
faith on the part of the veteran.  In his substantive appeal, 
received in February 2002, the veteran said he missed or did 
not understand the letters he had received, which he read to 
mean as indicating that the income changes sided were for a 
wife or children, which he did not have.  He also stated that 
when he started receiving Social Security benefits, an 
employee of the Social Security office said that it was okay 
to receive a VA check.

At his June 2002 Travel Board hearing, the veteran testified 
that he was not aware of the offset of VA and Social Security 
benefits.  He related that when he first went to the Social 
Security Administration he was told that he could draw both 
benefits and told "not to worry about it."  He related that 
his doctors had told him that if he did not stay active he 
would end up in a wheelchair so he picked up small jobs to 
make a little bit of money.  He stated that he eventually had 
to quit working because of his health.  He indicated that he 
was currently living with a friend and had not lived in his 
house since October 1999, during which period the house had 
been empty.  He stated that he had been unable to pay the 
expenses on the house.  He described multiple health problems 
which had required three operations.  He stated further that 
he had been under the impression that he did not have to 
report to the VA that he had Social Security income since the 
VA would find out about it.  

Pertinent Law and Regulation  

VA pension benefits

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who his permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991).

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports. Recipients of pension income are required to report 
any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 1991).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2002).  See 38 C.F.R. § 
3.271(a) (2002).  

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2002).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2002).  

Waiver of indebtedness/bad faith

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2002).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965 
(2001).  The list of elements is not all inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2002).  Only one 
of three elements (fraud, misrepresentation or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).  

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2002).  

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  However, the 
Court has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the use of the 
phrase "neglect or refuse to fulfill some duty or contractual 
obligation" found in the circular was inconsistent with the 
regulation and cannot form the basis for a bad faith 
determination.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran seeks waiver of the charged pension overpayment 
indebtedness.  His claim was denied by the RO based on a 
finding of bad faith on this part.  As discussed above, such 
finding precludes consideration of the standard of equity and 
good conscience, including the element of financial hardship.  
In essence, the veteran denies any willful intent to take 
advantage of VA and instead pleads ignorance of the 
requirements of law.

In adjudicating this claim, the Board will sequentially 
address the subissues of creation of the indebtedness and bad 
faith.  

Creation of the indebtedness

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Under 38 U.S.C.A. § 7104(c) (West 1991 & Supp 1999), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.

In the instant case, the veteran and his representative have 
not challenged the creation of the indebtedness.  It is 
undisputed that the veteran failed to report the full amount 
of his income from earnings and interest to the RO.  An audit 
prepared by the RO specifically calculated the amount that he 
had been overpaid based upon information concerning the 
amount the veteran had actually received and the amount he 
was entitled to receive based upon such income.  No reason 
has been advanced by the veteran to dispute the creation of 
the charged indebtedness, and the Board has identified none.  
Accordingly, the Board finds that the indebtedness in the 
original amount of $19,280 charged to the veteran was validly 
created and is subject to waiver consideration unless waived 
herein.  

Bad faith

In essence, the Board must make a determination as to whether 
the information supplied by the veteran was provided without 
intent to seek an unfair advantage, or whether the furnishing 
of such information constituted bad faith on his part.  

The Board notes that when it initially considers whether the 
veteran engaged in bad faith, it is not bound by any 
determination of the RO in that regard.  The Board also notes 
that the denial of the waiver due to bad faith by the 
Committee was based upon a finding that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage.  There is no indication in the Committee's 
reasoning that the finding of bad faith was improperly based 
on the veteran's neglect or refusal to fulfill some duty or 
contractual obligation, which has been nullified by the Court 
as a basis for a finding of bad faith.  See Richards, supra.  

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of benefit being paid, and 
such notice must be provided when the recipient acquires 
knowledge that his or his income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2002).  The evidence leaves no doubt 
that the veteran had been informed specifically and 
repeatedly of the responsibility of reporting changes in the 
family income and that he failed to so report accurately.  

Specifically, the record shows that when pension was awarded 
to the veteran, the RO provided him with written information 
explaining that the rate of benefits paid to him depended in 
part on the amount of him income and that he was notified of 
his obligation to report any changes of income or expenses.  
The notice advised him of the amount and source of each 
category of income used in the computation of the award; no 
income was shown in any category, including earnings.  
Similar notices were provided to him on a number of later 
occasions after amendments to the award.  As a result of the 
information so provided, the veteran either knew or should 
have known the basis for the computation of his award and the 
obligations to the VA to which he was expected to adhere in 
order to continue to receive his pension award.  The veteran 
nevertheless failed repeatedly to disclose to the VA that he 
was receiving income from other sources, primarily earnings 
from employment, while receiving VA benefits computed at a 
rate which assumed that he had no income.  The overpayment in 
question was the direct result of the veteran's failure to 
report a material fact that he knew or should have known 
would affect his right to continue to receive pension or to 
receive it at the same rate.  

There is no reason to believe that the veteran would not 
understand the notices and instructions provided to him.  He 
has completed two years of college and was employed in 
responsible jobs as a construction supervisor and salesman.  
To the extent that the veteran's portrayal of himself as 
confused and unaware of the consequences of his actions is in 
conflict with the other evidence of record, the Board assigns 
greater weight to the remainder of the record, which compels 
the conclusion that he deliberately withheld critical income 
information for the purpose of obtaining personal gain.  

Crucial to the Board's evaluation of this case is that this 
is not the first time that the veteran was overpaid pension 
benefits due to his failure to promptly report income from 
earnings.  Failure to report earnings from PSI Security 
received in 1994 led to a downward reduction of his pension 
award.  It strikes the Board as disingenuous that the veteran 
would now plead lack of awareness of the requirement that all 
income be reported after having previously being responsible 
for precisely the same conduct that led to the present 
overpayment, with adverse consequences.  This is the second 
bite of the waiver apple for this veteran; his contentions 
concerning his alleged lack of awareness of the consequences 
of not reporting income to VA are not deemed to be credible.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].   

The veteran's failure to disclose the employment information 
that led to the creation of the present indebtedness was 
willful behavior that showed an intent to obtain and retain 
VA benefits under false pretenses through willful deception 
of the VA.  At no time has the veteran denied that he had 
undisclosed income as a result of employment.  Based on the 
evidentiary record in this case, it is abundantly clear that 
the veteran's repeated failure to report the correct nature 
and amount of him income constituted a pattern of deceptive 
practices which establishes a willful intent on his part to 
obtain or retain VA benefits to which he knew he was not 
entitled.  Under the circumstances presented in this case, 
such an overt act cannot be deemed to be merely careless, 
accidental or unknowing.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a waiver of the 
overpayment in the original amount of $19,280 based a finding 
of bad faith on the part of the veteran.

Additional comments

The Board is aware that the veteran has contended that the 
charged indebtedness should not be collected because this 
would cause him financial hardship.  However, financial 
hardship is an element of the standard of equity and good 
conscience.  Where an overpayment of VA benefits results from 
bad faith on the part of the veteran, waiver of recovery of 
such overpayment is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  See 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2002).  

There is some indication in the file that subsequent 
adjustments to the veteran's award may have resulted in a 
slight alteration in the amount of the overpayment, the 
amount of which the Board is not in a position to verify.  If 
the RO determines that the amount of the overpayment has been 
reduced, it is free to modify accordingly any collection 
action undertaken pursuant to the decision herein to avoid 
prejudice to the veteran.  


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the original amount of $ 19,280 is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

